Citation Nr: 9905982	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  93-16 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida

THE ISSUES

1.  Entitlement to an increased rating for prostatitis, 
currently rated 20 percent disabling.

2.  Entitlement to an increased rating for maxillary 
sinusitis, currently rated 10 percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
December 1945.  This case comes to the Board from an April 
1992 RO decision which denied an increase in a 20 percent 
rating for service-connected prostatitis and denied an 
increase in a 10 percent rating for service-connected 
maxillary sinusitis.  In April 1995 the Board remanded the 
case for further development.  The increased rating issues 
are the only matters before the Board at this time.  

The Board notes that in its last remand it referred to the RO 
issues of entitlement to a temporary total convalescent 
rating based on a transurethral resection of the prostate 
(TURP) and entitlement to special monthly compensation on 
account of loss of a creative organ.  In June 1998, the RO 
denied service connection for prostate cancer, denied a 
temporary total convalescent rating related to the TURP, and 
denied special monthly compensation on account of loss of use 
of a creative organ.  The veteran has not filed a notice of 
disagreement with these RO determinations, and such issues 
are not before the Board at this time.


FINDINGS OF FACT

1.  The veteran's chronic prostatitis is not more than 
moderately severe, and is manifested by nocturia 3 to 4 times 
per night and some diurnal frequency; he has no more than 
mild urinary incontinence, which does not require pads; and 
he does not have recurrent urinary tract infections.

2.  The veteran's service-connected maxillary sinusitis is 
not more than moderate, and he does not have incapacitating 
episodes of sinusitis nor more than 3 to 6 non-incapacitating 
episodes with headaches, pain, and purulent discharge or 
crusting.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for chronic prostatitis have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.115a Codes 7512, 7527 (1993); 
38 C.F.R. § 4.115a, § 4.115b, Code 7527 (1998).

2.  The criteria for an evaluation in excess of 10 percent 
for maxillary sinusitis have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.97, Code 6513, (1996 and 
1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Background 

The veteran served on active duty from October 1943 to 
December 1945.

In 1951, the RO granted service connection for prostatitis 
(rated 10 percent) and maxillary sinusitis (rated 10 
percent).  The RO increased the rating for prostatitis to 20 
percent in 1969.  The rating for prostatitis was reduced to 
10 percent by the RO in 1987, but the 20 percent rating was 
restored by the Board in 1988.  In 1991, the Board denied an 
increase in the 10 percent rating for sinusitis.

VA outpatient treatment records from late 1991 and early 1992 
show the veteran was seen for a urinary tract infection.  
Cystitis was diagnosed and treated with antibiotics.  In 
March 1992, a TURP was recommended.  In early 1992, he had 
complaints of sinus symptoms, and March 1992 sinus X-ray 
films showed a clouding of the frontal sinuses.  

In April 1992, the veteran filed claims for an increased 
ratings for his service-connected prostatitis and maxillary 
sinusitis.  

In May 1992, Niall Heney, M.D., reported that the veteran had 
severe prostate problems manifested by marked urinary 
frequency, and had to get up 3 times a night, and sometimes 6 
times.  It was reported that the veteran had urgency, urgency 
incontinence, and some post-voiding urinary dribbling.  The 
doctor reported that the prostate problem would likely 
continue until he had some surgical procedure for the 
problem.

A surgical report from February 1993 shows that a TURP was 
performed and adenocarcinoma of the prostate was diagnosed.  
In March 1993, Davis F. Gates, M.D., noted the recent TURP 
and diagnosis of prostate cancer.  The doctor related the 
veteran had done well postoperatively, but had complications 
of retrograde ejaculation and urinary incontinence requiring 
the wearing of urinary continence pads.  

The veteran testified at a hearing at the RO in March 1993.  
He related that he had prostate surgery after he developed a 
new symptom of passing blood with his urine.  He said he 
continued to have urinary urgency, leakage, and dribbling.  
He said he had sinus headaches a couple of times a week, 
crusting associated with bleeding from the nose a couple of 
times a year, and had post-nasal dripping.

In March 1995, Dr. Gates reported that because of increased 
PSA levels and negative needle biopsies of the prostate, 
another TURP was recommended.  He added that the veteran had 
seemed to be voiding fairly well and had also tolerated the 
biopsies well.  In April 1995, Dr. Gates reported that the 
TURP had been performed in March 1995, and the veteran was to 
continue on medication.

On a May 1995 VA sinus examination, the veteran reported that 
he had surgery for a deviated septum 15 years ago.  He had 
complaints of headaches and pain over the left face.  
Examination of the nose and nasal septum was normal.  There 
were chronic inflammatory changes of the mucosa of the nasal 
septum and nasal turbinates.  The diagnoses were chronic 
rhinitis and ethmoiditis.  

On a July 1995 VA examination for prostatitis, the veteran 
reported he had 2 TURPs, and currently had no hesitancy of 
urination.  He related he had a good stream and felt that he 
emptied his urine, but he had some post-urination leakage of 
urine.  He reported that he urinated 6 times a day and had 
nocturia 3 times a night.  On rectal examination the prostate 
was not enlarged.  It was reported that he had been taking 
injections for prostate cancer, and the prostate felt as 
though it had responded to treatment.  The diagnosis was 
prostate carcinoma with response to medication.

VA outpatient treatment records in June and July 1996 show 
the veteran was seen primarily for followup for his prostate 
cancer.  In June it was reported that he voided "OK".  In 
July it was reported that that he had complaints of his 
sinuses being swollen.  The assessments prostate cancer and 
sinusitis.  

Outpatient treatment records for John Kagan, M.D, and Charles 
Williams, M.D, primarily relate to treatment for neck and 
back problems following a motor vehicle accident in 1994.  In 
December 1997, when the veteran was primarily seen for back 
complaints, he gave a medical history which included prostate 
cancer and nocturia 5 times a night.

On a May 1998 VA sinus examination, the veteran reported that 
he had treated himself over the years with medical for nasal 
and sinus infections.  Examination showed chronic 
inflammatory changes of the mucosa of the septal and nasal 
turbinates, and congestion.  The diagnoses were chronic 
rhinitis, ethmoid and maxillary sinusitis, and post-nasal 
drainage.

On a VA genitourinary examination in May 1998, it was 
reported that the veteran was undergoing medical treatment 
for prostate cancer.  He reported he voided with a good 
urinary stream, but had mild urinary incontinence which did 
not require the use of a pad or other material.  The veteran 
reported nocturia 3 to 4 times and some diurnal frequency and 
urgency.  On clinical examination the prostate was small and 
quite firm.  The examiner reported the veteran was not having 
any acute urinary problems except for the frequency and 
urgency, and complete impotence.  Diagnoses included chronic 
prostatitis and carcinoma of the prostate.

II. Analysis

The veteran claims for increased evaluation for service-
connected chronic prostatitis and maxillary sinusitis are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a), in 
that they are not inherently implausible.  Relevant evidence 
has been properly developed, and no further assistance to the 
veteran is required to comply with the duty to assist.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

During the course of this appeal, the rating criteria for 
genitourinary disorders, including prostatitis, were changed 
in February 1994, and the rating criteria for respiratory 
disorders, including sinusitis, were changed in October 1996.  
This decision shall address the veteran's claims under both 
the new and old criteria.  Karnas v. Derwinski, 1 Vet.App. 
308 (1991).

A.  Chronic prostatitis 

Under the old rating criteria in effect prior to February 17, 
1994, prostatitis is rated as prostate gland injuries, 
infections or hypertrophy, and such are evaluated under the 
criteria for chronic cystitis, depending upon chronic 
disturbance of the bladder.  38 C.F.R. § 4.115a, Diagnostic 
Code 7527 (1993).  Chronic cystitis is rated 10 percent where 
the condition is moderate, with pyuria and diurnal and 
nocturnal frequency.  A 20 percent rating requires a 
moderately severe condition, with diurnal and nocturnal 
frequency with pain, tenesmus.  A 40 percent rating is 
assigned where the condition is severe, with urination at 
intervals of one hour or less, and contracted bladder.  
38 C.F.R. § 4.115a, Diagnostic Code 7512 (1993).

Under rating criteria in effect since February 17, 1994, 
prostatitis is rated as prostate gland injuries, infections, 
hypertrophy, and postoperative residuals, and such are to be 
evaluated under criteria pertaining to "voiding 
dysfunction" or "urinary tract infection," whichever is 
predominant.  38 C.F.R. § 4.115b, Code 7527 (1998).  The 
medical records show no recent problems with urinary tract 
infections, and "voiding dysfunction" is the predominant 
problem.

Under the rating criteria in effect since February 17, 1994, 
"voiding dysfunction" is further classified as involving 
urine leakage, urinary frequency, or obstructive voiding.  
Voiding dysfunction involving urine leakage (including 
continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence) is rated 20 
percent when requiring the wearing of absorbent materials 
which must be changed less than twice a day; and such is 
rated 40 percent when requiring the wearing of absorbent 
materials which must be changed from two to four times per 
day.  Voiding dysfunction involving urinary frequency is 
rated 10 percent when there is a daytime voiding interval 
between two and three hours, or awakening to void two times 
per night; a 20 percent rating is assigned when there is a 
daytime voiding interval between one and two hours, or 
awakening to void three to four times per night; and a 40 
percent rating is assigned when there is a daytime voiding 
interval of less than one hour, or awakening to void five or 
more times per night.  Voiding dysfunction involving 
obstructed voiding is rated 10 percent when there is marked 
obstructive symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with one or more of other listed 
symptoms; a 30 percent rating is assigned when there is 
urinary retention requiring intermittent or continuous 
catheterization.  38 C.F.R. § 4.115a (1998).

The veteran has prostate cancer which is not service 
connected and has resulted in multiple TURPs.  The record 
does not clearly distinguish between urinary symptoms due to 
the service-connected chronic prostatitis and symptoms due to 
non-service-connected prostate cancer.  However, even if it 
is assumed that all current urinary symptoms are associated 
with the prostatitis, the criteria for an evaluation greater 
than the current 20 percent rating are not shown.  The 
medical evidence in recent years generally notes that voiding 
dysfunction is mild, and most recently it has been manifested 
by nocturia 3 to 4 times and some diurnal frequency.  Only on 
a couple of occasions has more frequent nocturia been 
reported.  At no time has urinary frequency been more that 
than hourly (for the old or new criteria) and he does not 
require pads or absorbent material for urinary leakage, or 
catheterization for obstructed voiding.  He has no more than 
mild urinary incontinence which does not require pads (there 
was only one notation that he was using a pad in the first 
month following a TURP for the non-service-connected prostate 
cancer).

Under the old rating criteria, the veteran's prostatitis 
produces impairment which does not exceed that for moderately 
severe cystitis, and such supports no more than a 20 percent 
rating.  Under the new rating criteria, voiding dysfunction 
associated with prostatitis is shown to be no more than 20 
percent disabling under any subcategory of voiding 
dysfunction.  The preponderance of the evidence is against 
the claim for an increase in the current 20 percent rating 
for prostatitis, the benefit-of-the-doubt rule is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 (1990).

B. Maxillary sinusitis 

Under the old rating criteria in effect prior to October 7, 
1996, a 10 percent disability requires moderate sinusitis, 
with discharge or crusting or scabbing, and infrequent 
headaches.  For a 30 percent disability, the veteran must 
have sinusitis which is severe, with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence.  38 
C.F.R. § 4.97, Code 6513 (1996). 

Under the rating criteria in effect since October 7, 1996, a 
10 percent rating is warranted for sinusitis with 1 or 2 
incapacitating episodes per year requiring prolonged (lasting 
4 to 6 weeks) antibiotic treatment, or 3 to 6 non-
incapacitating episodes of sinusitis per year characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent rating is assigned for sinusitis when there are 3 or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting 4 to 6 weeks) antibiotic treatment, or 
more than 6 non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  (Note: An incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.)  38 C.F.R. § 4.97, Code 6513 (1998).

The veteran's sinusitis is manifested by chronic inflammatory 
changes of the septal and turbinate mucosa and complaints of 
congestion.  He is not shown to have more than moderate (10 
percent) sinusitis as described under the old rating 
criteria.  Under the new rating criteria, the evidence shows 
the veteran has not had any recent incapacitating episodes of 
sinusitis, nor has he had more than 3 to 6 non-incapacitating 
episodes of sinusitis per year characterized by headaches, 
pain, and purulent discharge or crusting (the 10 percent 
rating criteria).

The preponderance of the evidence is against the claim for an 
increase in the current 10 percent rating for maxillary 
sinusitis.  Thus, the benefit-of-the-doubt rule is 
inapplicable, and the claim for must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.


ORDER

An increased rating for prostatitis is denied.

An increased rating for maxillary sinusitis is denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

